[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The motion to strike in the above captioned is denied as being premature. This case has never been claimed to the jury. The Supreme Court in Bishop v. Kelly, 206 Conn. 608 (1988) found C.G.S. 14-295 unconstitutional only where the judge trebled or doubled damages after a jury had come to a verdict. No constitutional infirmity was found where the judge did so in a bench trial, where that judge, not a jury was finder of fact.
Because it is not yet clear whether a jury will ever be involved in this case, there is no controversy,1 before the court at this time. As such the motion to strike is denied. See Calder v. Gagne, 15 CLT. 13, (March 27, 1989).
KATZ, JUDGE